IN THE UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT



                                       No. 01-11122
                                     Summary Calendar



OILLE FITZGERALD JOHNSON,
                                                            Plaintiff,
                                             versus

LUBBOCK COUNTY, TX.; ET AL.,

                                                            Defendants,
RICHARD HAYNES; JOSEPH LANZA;
JOHN S. POWELL, STEVE SUMNER;
REBECCA HAMILTON,
                                                            Appellants.
              ________________________________________________

                    Appeal from the United States District Court
                         for the Northern District of Texas
                            USDC No. 5:00-CV-255-C
              ________________________________________________
                                  March 8, 2002

Before POLITZ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

       Richard Haynes, Joseph Lanza, John S. Powell, Steven Sumner, and Rebecca
Hamilton, attorneys for Ollie Fitzgerald Johnson, appeal a sanction order imposed

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
by the district court, warning that future misconduct would warrant the imposition of
severe sanctions. They contend that the sanction order is too ambiguous to be

enforceable. They also maintain that the district court did not make a specific

finding that their actions constituted misconduct or a disruption in the district court’s
proceedings. The record reflects that the district court did make a specific finding

that the appellants made misrepresentation to the court by misquoting the language

of the court’s previous orders to file a more definite statement regarding their fraud

claims, and by omitting certain language from the previous orders. The district
court did not abuse its discretion in issuing a warning that any future misconduct by
the appellants would warrant the imposition of sanctions.1
      AFFIRMED.




      1
       See Scaife v. Associated Air Center, Inc., 100 F.3d 406, 411 (5th Cir. 1996).
                                              2